Case 1:21-cv-00291-JGK Document 41 Filed 08/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ASAF BEN OZ ET AL,.,
21-ev-291 (JGK)
Plaintiffs,
ORDER

 

- against -
RICHARD RUTTA ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

At the conference held today, the defendants agreed to
accept service of process without waiving any other defenses.

As stated at the conference, the Court sets the following
schedule. The defendants must file any motion to dismiss by
September 10, 2021. The plaintiffs’ response shall be filed by
October 1, 2021. The defendants’ reply shall be filed by
October 13, 2021.

SO ORDERED.

oo oy,
Dated: New York, New York ™ 7 . f
i i ‘ -

August 12, 2021
om G. Koeltl
United States District Judge

 

 
